Citation Nr: 1009689	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-27 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2007 rating decision in which the RO denied a 
claim for service connection for bilateral hearing loss and 
tinnitus.  In April 2008 the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2008 and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
later in August 2008.   

In February 2010, after certification of the appeal to the 
Board, the Veteran's representative submitted a January 2010 
letter from a private treating otolaryngologist of the 
Veteran, indicating the otolaryngologist's opinion that most 
of the Veteran's hearing loss and tinnitus was from damage 
suffered in service.  Because the Board is granting the 
Veteran's claims for tinnitus and for left ear hearing loss 
(in part on the basis of the January 2010 letter), a remand 
for initial consideration of this evidence in conjunction 
with these claims is not required.  See 38 C.F.R. § 20.1304 
(2009).

As noted above, the April 2008 rating decision denied service 
connection for "bilateral" hearing loss.  However, because 
the evidence establishes that service connection for left ear 
hearing loss is warranted (as will be explained below) but 
further development is necessary in order to determine 
whether service connection for right ear hearing loss is 
warranted, the Board has recharacterized this single issue as 
two separate issues (i.e. entitlement to service connection 
for right ear hearing loss and for left ear hearing loss), as 
reflected on the title page.  

The Board's decision on the claims for service connection for 
tinnitus and for left ear hearing loss is set forth below.  
The matter of service connection for right ear hearing loss 
is addressed in the remand following the order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  Although no specific incident of acoustic trauma is 
reflected in the appellant's service treatment records, the 
appellant has credibly asserted that he experienced 
significant in-service noise exposure to include noise from 
weapons fire.

3.  The appellant currently has tinnitus and a left ear 
hearing loss to an extent recognized as a disability for VA 
purposes, and the only, competent, probative opinion on the 
etiology of these disabilities indicates that most of the 
hearing loss and tinnitus results from noise exposure in 
service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for service connection for left ear hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).

2.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claims for service 
connection for tinnitus and for left ear hearing loss, the 
Board finds that all notification and development actions 
needed to fairly adjudicate these claims have been 
accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The appellant asserts that service connection for hearing 
loss and tinnitus is warranted because these disabilities are 
a result of his noise exposure during active service.      

The Veteran's DD-214 reflects that his military occupational 
specialty was heavy truck driver.  It also reflects that he 
qualified as an expert in the use of a rifle and an M-60MG 
machine gun.

Service treatment records reflect no findings or complaints 
of hearing loss or tinnitus.  The Veteran was not found to 
have any hearing loss at entrance and on October 1968 
separation examination, audiometric testing revealed pure 
tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-
5
LEFT
0
0
0
-
10

Thus, the competent evidence does not reflect the presence of 
hearing loss in either ear to an extent recognized as a 
disability during the period of the Veteran's active service.  
However, the absence of evidence of hearing loss in service 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post service, the report of a July 2005 private audiology 
assessment reflects a finding of normal hearing through 3,000 
hertz sloping to mild sensorinueral hearing loss at 4,000 
hertz.  The results of the audiometric testing were not 
presented in numerical form but appeared to indicate puretone 
thresholds at 4000 Hertz of 40 decibels in the left ear and 
35 decibels in the right ear.   

Subsequently, during a December 2005 VA audiology 
consultation, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
35
LEFT
5
5
5
10
40

The examining audiologist noted that the puretone testing 
revealed hearing within normal limits with the exception of 
4,000 hertz bilaterally and that speech recognition scores 
were 100 when obtained at a normal conversation level in both 
ears.

In a February 2007 statement, the Veteran reported that after 
basic training he took advanced infantry training.  As part 
of the training he operated an M-60 machine gun, a 45 caliber 
pistol, a grenade launcher, hand grenades and a bazooka.  
There were also live demonstrations of most of the weapons 
that might be encountered on a tour of duty.  Additionally, 
the Veteran reported that while serving at Fort Wood, Texas, 
he was behind a tank that unexpectedly fired its round and 
that this was the most severe blast he ever experienced.  

The Veteran noted that hearing protection was not used on the 
firing range because commands could not be heard clearly.  He 
indicated that the single pair of ear plugs that he was 
issued was only used for display and inspections.  

During the February 2009 DRO hearing, the Veteran indicated 
that after advanced infantry training, he was assigned to an 
infantry unit in Korea.  Most of the time he served as a 
heavy truck driver, although he still served in an infantry 
support role, which included time on the firing range.  He 
reiterated that he did not use hearing protection during 
service so that he could hear commands and also because he 
and his fellow servicemen did not realize the damage the 
noise exposure could do to their ears.  After Korea, he spent 
the remainder of his service at Fort Hood, once again 
operating heavy trucks, weighing about five tons.  

After service, the Veteran reportedly worked primarily as a 
carpenter, doing remodeling work on banks.  He had been 
exposed to noises from time to time but these noises were not 
anywhere near the intensity or frequency of the noise 
exposure in service.  He wasn't exactly sure when the ringing 
in his ears started post-service but he had experienced it 
for many years.  Then, in the mid 90s, he really started to 
notice hearing problems in crowds and a lot more ringing in 
his ears.  Since then, his hearing loss had continued to 
slightly increase.  The Veteran noted that during the July 
2005 evaluation at Mercy Hospital, the audiologist indicated 
that his hearing testing indicated a noise-induced hearing 
notch.  

In a January 2010 letter, the private otolaryngologist, Dr. 
Zachs, indicated that he had been treating the Veteran for 
his ear problems.  The Veteran's main issue was tinnitus but 
he also had some mild hearing loss.  The Veteran reported 
firing weapons and being exposed to the sound of grenades 
exploding on numerous occasions in service.  Dr. Zachs had 
examined the Veteran's ears and reviewed his earlier hearing 
test.  It was his opinion that most of the Veteran's hearing 
loss and tinnitus was from damage that he suffered in 
service.  The physician noted that damage suffered to the 
ears in early life tended to manifest itself in middle age as 
the body's coping mechanisms become less effective. 

As indicated above, the December 2005 VA hearing testing 
revealed an auditory threshold at 4,000 hertz in the left ear 
of 40 decibels, which establishes a left ear hearing loss 
disability as defined in 38 C.F.R. § 3.385.  The evidence 
also establishes that the Veteran has current tinnitus, as 
Dr. Zachs noted the disability in his January 2010 letter.  
The question remains, however, as to whether there exists a 
medical nexus between the left ear hearing loss and tinnitus 
and service.  

While the Veteran's service treatment records do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, the Veteran is competent to assert the 
occurrence of an in-service injury, to include in-service 
noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1991).  In this regard, the Veteran has reported that he 
underwent advanced infantry training where he fired numerous 
weapons, was assigned to an infantry unit and spent a 
significant portion of his time in service driving heavy 
trucks.  Also, the Veteran's DD-214 specifically confirms 
that he did serve as a heavy truck driver and that he was 
qualified as a rifle and M-60 machine gun expert.  Given the 
circumstances of the Veteran's service, the Board finds that 
he was likely exposed to some, and possibly significant, 
noise exposure in service as a result of the weapons use and 
the heavy truck driving.  Thus, although there is no 
objective evidence to support a specific incident of acoustic 
trauma in service, the Board accepts the Veteran's assertions 
of in-service noise exposure as credible and consistent with 
the circumstances of his service.  See 38 U.S.C.A. 
§ 1154.

Additionally, the only competent opinion addressing the 
medical nexus question-
the January 2010 letter from Dr. Zachs-tends to support the 
claim.  As indicated above, Dr. Zachs noted that he had 
examined the Veteran's ears and considered his report of 
noise exposure from weapons fire.  He then specifically found 
that most of the Veteran's hearing loss and tinnitus was from 
damage that he suffered in service.  Thus, the Veteran's 
current left ear sensorineural hearing loss and tinnitus has 
been primarily attributed to in-service noise exposure.  The 
Board points out that for purposes of awarding service 
connection for hearing loss and tinnitus, there is no 
explicit requirement that in-service noise exposure be the 
sole source of acoustic trauma. 

Further, while Dr. Zach's opinion was based entirely on a 
history provided by the Veteran, such reliance may only 
result in the discounting of an opinion in certain 
circumstances, such as when the opinion is contradicted by 
other evidence in the record or when the Board rejects the 
statements of the Veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  In the instant case, Dr. Zach's opinion is 
not contradicted by any other competent evidence of record.  
Also, as the Veteran is competent to report a history of in-
service injury-here, noise exposure-and as the Board has 
accepted that history as credible and consistent with the 
circumstances of his service, Dr. Zach's opinion may not be 
discounted solely because he relied on the Veteran's history 
in rendering the opinion.  The Board further notes that VA 
adjudicators are not permitted to substitute their own 
judgment on a medical matter.  See, e.g., Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor on the question of 
medical nexus, the Board concludes that the criteria for 
service connection for left ear hearing loss and tinnitus are 
met.  


ORDER
 
Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for right ear 
hearing loss is warranted.    

The December 2005 VA audiological testing revealed the 
presence of right ear hearing loss, in the form of an 
auditory threshold of 35 decibels at 4,000 Hertz.  As this 
auditory threshold does not constitute a hearing loss 
disability as defined in 38 C.F.R. § 3.385, it cannot form a 
basis for a grant of service connection for such disability.  
However, it is quite close to the minimum threshold needed to 
establish such hearing loss disability (i.e. 40 decibels).  
Also, the Veteran testified during the February 2009 DRO 
hearing that his hearing loss has continued to slightly 
increase in severity.  Consequently, because it has now been 
established, on the basis of Dr. Zach's uncontradicted 
opinion, that the Veteran's right ear hearing loss is 
primarily attributable to service; and because the December 
2005 VA audiological findings are now more than four years 
old, the Board finds that a VA audiological evaluation, for 
the sole purpose of assessing the Veteran's current hearing 
thresholds and speech recognition capacity, would be helpful 
in resolving the instant claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159, 3.385. 

The Veteran is hereby advised that failure to report to the 
scheduled evaluation, without good cause, may result in 
denial of the claim (as the original claim for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled evaluation, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date 
and time of the evaluation sent to him by the pertinent VA 
medical facility.

In addition, to ensure that all due process requirements are 
met, the RO should also give the Veteran another opportunity 
to provide information and/or evidence pertinent to the claim 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
evidence pertinent to the claim for 
service connection for right ear hearing 
loss.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.   If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records/responses received 
are associated with the claims file, or, 
the time period for the Veteran's response 
expires, the RO should arrange for the 
Veteran to undergo VA audiological 
evaluation with audiometric and speech 
discrimination testing.  

The sole  purpose of the evaluation is to 
obtain information as to whether the 
Veteran has right ear hearing loss to an 
extent recognized as disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).

The audiologist should set forth all 
evaluation findings in a printed 
(typewritten) report. 

4.  If the Veteran fails to report to the 
scheduled evaluation, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the appointment sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for right ear hearing loss in 
light of all pertinent evidence (to 
include all evidence received since the 
August 2008 SOC) and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


